Citation Nr: 0520850	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  92-56 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected bilateral inguinal hernia.  

Entitlement to an increased (compensable) evaluation for 
service-connected tonsillectomy residuals.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel 




INTRODUCTION

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a March 1990 rating decision of 
Department of Veterans (VA) Regional Office (RO) in Boston, 
Massachusetts and from an April 1993 rating decision by the 
RO in Providence, Rhode Island.  Jurisdiction of this case 
currently resides with the RO in Boston, Massachusetts.

Procedural History

The veteran served on active duty from July 1978 until July 
1982.  

In an August 1994 decision, the Board denied the veteran's 
claims of entitlement to a compensable evaluation for the 
residuals of a tonsillectomy and entitlement to a compensable 
evaluation for bilateral inguinal hernia, among other issues.  
The veteran subsequently filed an appeal to the United States 
Court of Appeals for Veterans Claims (the Court).  In a 
Memorandum Decision issued in June 1997, the Court vacated 
that part of the Board's decision that denied entitlement to 
compensable evaluations for the residuals of a tonsillectomy 
and bilateral inguinal hernia.  These matters were remanded 
to the Board for additional development and readjudication 
consistent with the Court's directives.

In March 1998, the Board remanded this case to the RO for 
further evidentiary development and for readjudication in 
light of the Court's directives.  The RO issued a 
Supplemental Statement of the Case (SSOC) in November 1999 in 
which it continued to deny the veteran's claims of 
entitlement to a compensable evaluation for the residuals of 
a tonsillectomy and entitlement to a compensable evaluation 
for bilateral inguinal hernia.  The case was returned to the 
Board.  In December 2000, the Board remanded the claim to the 
RO to ensure compliance with prior remands and to provide the 
veteran with the opportunity to appear for a VA medical 
examination.  That development was completed, and the matter 
was again returned to the Board.  

In July 2003, the matter was again remanded to the Agency of 
Original Jurisdiction (AOJ) in order to obtain private 
medical records identified as being relevant to the veteran's 
claim.  Those records were obtained and the matter was 
readjudicated and denied in March 2005 and April 2005 SSOCs.  
The matter has once again been returned to the Board for 
further appellate action.  


FINDINGS OF FACT

1.  The veteran underwent surgery to correct bilateral 
inguinal hernias in 1985.  Since that time the medical or 
other evidence of record does not indicate protrusion or use 
of a truss or belt.  The competent medical evidence of record 
indicates that the veteran has not experienced recurrence of 
bilateral hernias.  

2.  The veteran has been diagnosed with rhinitis and 
pharyngitis.  However, the medical evidence of record 
indicates that these conditions are not residuals of the 
veteran's tonsillectomy.  The competent medical evidence of 
record indicates that the veteran's tonsillectomy residuals 
are asymptomatic.  


CONCLUSIONS OF LAW

1.  Entitlement to a compensable disability rating for 
service-connected bilateral inguinal hernia is denied.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7338 (2004).  

2.  Entitlement to a compensable disability rating for 
service-connected bilateral residuals of a tonsillectomy is 
denied.  38 U.S.C.A. § 1155 (West 2002);38 C.F.R. 
§§ 4.20, 4.97, Diagnostic Code 6516 (2004).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for 
service-connected bilateral inguinal hernia and residuals of 
a tonsillectomy.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  

Initial matter - the Court's remand

The procedural history of this case has been set out in the 
Introduction above. 
As noted therein, this case has been subject of a remand from 
the Court.  The Court's June 1997 Order remanded the case so 
that two issues could be readjudicated with reference to 
certain key pieces of evidence and so that additional reasons 
and bases for the Board's decision could be provided.  

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant 
to entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The veteran was notified by the June 
2002, March 2005 and April 2005 SSOCs of the pertinent law 
and regulations, of the need to submit additional evidence on 
his claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, letters were sent to the veteran in 
January 2003, January 2004 and September 2004 which were 
specifically intended to address the requirements of the 
VCAA.  The January 2003 letter notified the veteran of the 
requirements for a successful increased rating claim.  
Specifically, the letter stated that evidence "showing that 
a hernia recurred" and evidence "that the tonsillectomy 
caused hoarseness with inflammation of the vocal cords or 
mucous membranes" would be required to establish entitlement 
to an increased evaluation for the veteran's specific 
service-connected disabilities.  Thus, the January 2003 
letter, in conjunction with the June 2002, March 2005 and 
April 2005 SSOCs, not only notified the veteran of the 
evidence already of record, but also notified him 
specifically of the additional evidence that was needed in 
his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the 
January 2003 VCAA letter, the RO informed the veteran that VA 
was responsible for getting records from any Federal agency 
and specifically that VA "will make as many requests as 
necessary to obtain records from Federal agencies...unless we 
decide that it is futile to continue to ask for the records 
or conclude that the records do not exist".  The letter also 
stated that VA would make reasonable efforts to obtain 
evidence not held by Federal agencies and that a VA 
examination would be requested if necessary to make a 
decision on his claim.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004).  The January 2003 letter emphasized to 
the veteran that it was his responsibility to make sure that 
the RO received all requested records that were not in the 
possession of a Federal department or agency.  Additionally, 
the January 2003 letter advised the veteran that in order to 
obtain private medical records the veteran would be required 
to execute and return a proper release.  He was further 
advised that although VA would request these records, it 
remained his responsibility to ensure that the records were 
received by VA.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The January 2003 letter requested that 
the veteran "tell us about any additional information or 
evidence that you want us to try to get for you."  The 
letter also advised the veteran that "You should send us 
copies of any relevant evidence that you have in your 
possession."  These requests comply with the requirements of 
38 C.F.R. § 3.159 (b) in that VA informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board finds that the January 2003 letter properly 
notified the veteran of the information, and medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion the Secretary would attempt to 
obtain on behalf of the veteran.  The Board notes that the 
letter also expressly notified the veteran that he had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].  The claim was next adjudicated in March 
2005, after the expiration of that one year period.  

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his claim, which was by rating decision in March 1990, a 
full decade prior to the enactment of the VCAA in November 
2000.  Furnishing the veteran with VCAA notice prior to 
initial adjudication was clearly an impossibility; VA's 
General Counsel has held that the failure to do so does not 
constitute error.  See VAOGCPREC 7-2004. VA General Counsel 
opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2004). 

However, the veteran was subsequently provided with VCAA 
notice through the January 2003 VCAA letter, and the claim 
was readjudciated in 2005, subsequent to complete VCAA 
notice.  The veteran was provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VA notice.  Any VCAA notice deficiency has 
been rectified.  Therefore, there is no prejudice to the 
veteran in proceeding to consider his claim on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005) that timing 
errors such as this do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  In Mayfield, the timing-of-notice error was found to 
be sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  The veteran has pointed to no 
prejudice resulting from the timing of VA's notice. 

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the veteran's VA treatment 
records, former employer treatment records and private 
treatment records.  The Board's July 2003 remand was 
undertaken specifically to obtain certain identified private 
medical records.  Those records have since been obtained and 
added to the veteran's claims folder.  

During the course of this appeal, the veteran has been 
afforded VA medical examinations in August 1992, December 
1992, and January 1993.  Pursuant to the Board's December 
2000 remand, the veteran was provided an additional VA 
examination in April 2002.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Remanding the case once again would accomplish nothing except 
to further delay resolution of this case, which is now well 
over a decade old.  As the Court stated in Erspamer v. 
Derwinski, 1 Vet. App. 3, 11 (1990): "Ten years is an 
undeniably, and unacceptably, long time to have passed since 
[the appellant] first filed the claim for benefits with the 
VA. The delays have benefited neither the parties nor the 
public and they cannot be permitted to continue. The 
petitioner has a right to a decision on her claim."  Although 
resolution in the instant case has been delayed by numerous 
factors, many of which were not within the Board's control, 
the Board agrees with the stated goals of the Court and does 
not believe that another remand would be in the best interest 
of anyone.

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2004).  The veteran presented sworn 
testimony at a personal hearing which was chaired by the RO 
hearing officer in October 1991.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).



Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

1.  Entitlement to a compensable rating for service-connected 
bilateral inguinal hernias.  

Analysis

The veteran seeks an increased rating for service-connected 
bilateral inguinal hernias.  Essentially, he contends that he 
has suffered from a recurrence of hernias and that such 
recurrence manifests as right testicular pain, thereby 
warranting a compensable disability rating.  

Assignment of diagnostic code

After having carefully considered the matter, the Board has 
concluded that Diagnostic Code 7338 [hernia, inguinal] is the 
most appropriate diagnostic code.  The medical evidence of 
record, including the VA examinations and private medical 
records show a diagnosis of inguinal hernia with surgical 
repair in March 1985.  Diagnostic Code 7338 directly 
corresponds to that diagnosis.  The Board therefore finds 
that the veteran is most appropriately rated under Diagnostic 
Code 7338.  The veteran has not suggested a more appropriate 
diagnostic code.



Specific schedular criteria.  

While this appeal was pending, regulatory changes amended the 
VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2004), 
including the rating criteria for evaluating digestive 
disabilities.  See 67 Fed. Reg. 29488 (May 31, 2001) 
[effective July 2, 2001].  The Board notes, however, that 
Diagnostic Code 7338 is the same under both the old and new 
regulations.

Under Diagnostic Code 7338, the highest disability rating 
available is 60 percent which is warranted for hernias that 
are large, postoperative, recurrent, not well supported under 
ordinary conditions and not readily reducible when considered 
inoperable.  A 30 percent disability rating is warranted for 
hernias that are small, postoperative, recurrent or 
inoperable irremediable not well supported by truss and not 
readily reducible.  A 10 percent disability rating will be 
assigned for hernias that are postoperative recurrent, 
readily reducible and well supported by a truss or belt.  A 
noncompensable disability rating is assigned if the hernias 
are not operated, but remediable or are small, reducible 
without true hernia protrusion.  

It is undisputed that the veteran underwent surgery for his 
hernias in 1985.  The noncompensable disability rating has 
been assigned due to a finding by the RO that the veteran's 
hernias are small, reducible without true hernia protrusion.  
In order to warrant the assignment of a 10 percent disability 
rating, there must be medical evidence that the veteran's 
hernias are recurrent, readily reducible and well supported 
by a truss or belt.  

With respect to recurrence, the vast majority of the medical 
records associated with the file indicate that recurrence has 
not been found.  The examiner at the most recent VA 
examination, in April 2002, determined that the veteran's 
bilateral inguinal hernias were not recurrent.  There was no 
indication of recurrence of hernia at that time.  A July 1999 
VA treatment record noted no recurrence of hernia but 
increased pain due to heavy lifting required by the veteran's 
participation in firefighter school.  An August 1997 U.S. 
Department of Labor medical report includes a finding of no 
hernia.  The examining physician doctor stated that the 
veteran's reported was likely related to "muscle strain or 
epididymitis".  

Private medical records from January 1995 indicate that the 
veteran sought treatment for pain after lifting his daughter. 
A recurrence was suspected but the treating physician found 
no evidence of recurrence on physical examination.  The 
physician ultimately concluded that due to a thickened 
epididymis that there may be a urological problem.  The 
veteran was referred for a urology consultation.  A December 
1992 VA examination indicated a finding of no recurrence.  

There are of record two medical reports which arguably 
indicated that the veteran may have suffered a recurrence.  
Specifically, the August 1992 VA examination report referred 
to a "probable recurrent bilateral inguinal hernia," and a 
medical record from Dr. O. indicated a finding of recurrence 
in August 1992.  Dr. O. also submitted a letter to VA in 
December 1993 indicating that he diagnosed a recurrence.  

With respect to the August 1992 VA examination, the Board 
notes that the examiner does not explicitly diagnose a 
recurrence but instead noted a "probable" recurrence.  With 
respect to the Dr. O., he did not describe the nature of the 
recurrence, nor does it appear that he recommended any 
medical treatment.  Significantly, his findings have not been 
replicated by any of the numerous VA, private and Department 
of Labor providers who examined the veteran in the period 
between December 1992 and May 2004.  Accordingly, the Board 
places less weight on the isolated findings of Dr. O. as 
compared to the volume of subsequent medical records from VA, 
private and Department of Labor providers indicating that the 
veteran's inguinal hernias have not recurred.  

Therefore, the Board has determined that the medical evidence 
of record does not demonstrate that the veteran has suffered 
a recurrence of inguinal hernias since his March 1985 
surgery.  

Additionally, the medical evidence of record does not 
indicate the use of a truss or belt, or the need for one.  In 
1999, the veteran apparently passed a Boston Fire Department 
physical and apparently was deemed to fit to remain a fire 
fighter, as he reported continued employment in that field at 
an April 2002 VA examination.  There is no report of the need 
for a truss or belt in order to support any of the veteran's 
reported strenuous activities.  

With respect to the veteran's hernias being "reducible", a 
specific finding of no bulges was included in the April 2002 
examination.  No protruding hernias were described in any of 
the medical records.  As the hernias are without protrusion, 
the matter of their being "readily reducible" is moot.   

Accordingly, the medical evidence of record indicates that 
the veteran's hernias are not recurrent, do not require use 
of a truss or belt and do not require reduction.  Therefore, 
the criteria for the assignment of a 10 percent disability 
rating have not been met.  

The Board has also considered whether or not the veteran's 
disability would meet the criteria for a 30 percent or 60 
percent evaluation.  As discussed in greater detail above, 
the medical evidence of record does not demonstrate a finding 
of recurrence of any hernia.  A 30 or 60 percent rating clear 
is not warranted under such circumstances.  

The veteran himself has ascribed testicular pain to the 
hernias.  However, there is no competent medical evidence 
that such is in fact the case.  As a lay person without 
medical training, the veteran himself is not competent to 
attribute symptoms to a particular cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

Finally, the Board notes that Diagnostic Code 7338 contains a 
bilateral factor.  It is noted that the veteran's March 1985 
hernia repair was bilateral.  A 10 percent disability rating 
will be added in the event that the less severe hernia is 
itself compensable.  As discussed above, neither of the 
veteran's hernias are compensable.  Therefore, the bilateral 
factor and additional 10 percent rating are not for 
application in this case.  

Fenderson considerations

The Board must determine whether staged ratings are 
appropriate in this case.

The medical evidence of record appears to support the 
proposition that the veteran's service-connected hernias have 
not changed appreciably since his initial date of entitlement 
to service connection in December 1989.  The clinical record, 
as indicated in the discussion of the schedular rating above, 
does not indicate a marked change in veteran's condition and 
specifically does not indicate any change such as recurrence 
or other residual that would require the assignment of a 
different rating.  Although as discussed above there were 
references to recurrent hernias in 1992, none were clinically 
identified at that time or subsequently.  

Based on the evidence, the Board finds that a 
noncompensable disability rating was properly assigned for 
the entire period from December 7, 1989 to the present.

Conclusion

In summary, for reasons and based expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to a compensable disability 
rating for his service-connected bilateral hernias.  The 
benefit sought on appeal is denied.

2.  Entitlement to a compensable rating for service-connected 
residuals of a tonsillectomy.  

Analysis

The veteran is seeking entitlement to a compensable rating 
for residuals of a tonsillectomy.  Essentially he contends 
that excess mucous and a tendency towards strep throat 
infection are attributable to his tonsillectomy and that for 
that reason a compensable rating is warranted.  


Assignment of diagnostic code

Residuals of a tonsillectomy are not assigned a specific 
Diagnostic Code in the VA schedule of ratings for 
disabilities.  When an unlisted condition is encountered, it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected but the 
anatomical localization and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20 (2004).

The RO has rated the veteran's service-connected 
tonsillectomy residuals by analogy to the criteria for 
laryngitis under Diagnostic Code 6516.  Both conditions 
involve the throat.  The Board has considered whether a 
different Diagnostic Code might be more appropriate for the 
veteran.  

The veteran has been diagnosed with sinusitis, rhinitis and 
pharyngitis.  However, the medical evidence of record, 
specifically the April 2002 VA examination, clearly indicates 
that these conditions are not residuals of the veteran's 
tonsillectomy.  As such rating under the criteria for 
sinusitis, Diagnostic Codes 6510-6514, injuries to the 
pharynx, Diagnostic Code 6521, or rhinitis, Diagnostic Codes 
6522-6524 would not be appropriate.  

The schedular criteria

While this appeal was pending, regulatory changes amended the 
VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), 
including the rating criteria for evaluating respiratory 
disabilities.  See 61 Fed. Reg. 46728 (Sep. 5, 1996). 
[effective October 7, 1996].  The veteran received notice of 
the revised criteria in the June 2002 SSOC and the RO 
considered the revised regulations at that time in continuing 
the non-compensable rating.  The Board finds, therefore, that 
it can consider the both the original and the revised rating 
criteria without prejudice to the veteran.  See Bernard v 
Brown, 4 Vet. App. 384 (1993).  

VA's Office of General Counsel has determined that the 
amended rating criteria can be applied only for periods from 
and after the effective date of the regulatory change. The 
Board can apply only the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  See VAOPGCPREC 3- 00.

Under the prior criteria, moderate chronic laryngitis with 
catarrhal inflammation of the vocal cords or mucous membranes 
and moderate hoarseness warranted a 10 percent evaluation. 
Severe chronic laryngitis with marked pathological changes 
such as inflammation of the vocal cords or mucous membranes, 
thickening or nodules of the vocal cords or submucous 
infiltration and marked hoarseness, allowed a 30 percent 
evaluation.  38 C.F.R. § 4.97, DC 6516 (in effect prior to 
October 7, 1996).

Under the currently effective Diagnostic Code 6516, a 10 
percent evaluation requires hoarseness, with inflammation of 
cords or mucous membrane.  
A 30 percent evaluation requires hoarseness, with thickening 
or nodules of cords, polyps, submucous infiltration, or pre-
malignant changes on biopsy. 
38 C.F.R. § 4.97, Diagnostic Code 6516 (2004).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31 (2004).

Discussion

The Board has considered the criteria for the assignment of a 
higher disability evaluation.  However, as discussed in 
greater detail below, the medical evidence does not support 
the assignment of a higher disability rating under either the 
former or the current criteria.  

The medical evidence does not include any current finding of 
residuals of tonsillectomy.  During the most recent 
examination in April 2002, the veteran was noted to suffer 
from allergic rhinitis and to be exhibiting symptoms of a 
sinus condition.  The veteran's mucous membranes were noted 
to be enlarged, but this was attributed by the examiner to 
being associated with the veteran's non-service connected 
allergic rhinitis.  The examiner went on to specifically find 
that the veteran's vocal cords were without evidence of 
inflammation and that the mucous membranes in the area 
surrounding the site of the tonsillectomy were not inflamed.  
The tonsillectomy itself was described as well healed.  

These findings are consistent with report of the January 1993 
VA examination.  Specifically, both examiners noted 
thickening mucous and a well-healed tonsillectomy site.  
Neither examiner attributed the mucous condition to the 
veteran's tonsillectomy.  

The veteran has asserted that, in his opinion, his residuals 
of tonsillectomy have caused strep throat and excess mucous.  
However, as discussed above in connection with the first 
issue on appeal, the veteran is not competent to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  

In short, the competent medical evidence indicates that there 
are no tonsillectomy residuals.  In the absence of a showing 
of minimal residual pathology, a noncompensable rating is 
mandated by 38 C.F.R. § 4.31.

Fenderson considerations

As discussed in the law and regulations section above, under 
Fenderson the Board must determine whether staged ratings are 
appropriate in this case.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
residuals of a tonsillectomy have not changed appreciably 
since he filed his claim for service connection in December 
1989.  The clinical record, as indicated in the discussion of 
the findings in the January 1993 and April 2002 clinical 
evaluations, does not indicate a marked change in veteran's 
condition and specifically does not indicate any change in 
any condition attributable to his tonsillectomy.  Based on 
the evidence, the Board finds that a noncompensable
disability rating was properly assigned for the entire 
period.




Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2004); see also Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the Board's August 1994 decision, it determined that an 
extraschedular evaluation was not for application in this 
case.  In the Court's June 1997 Order, it determined that the 
Board had correctly determined that an extraschedular rating 
was not for application and did not refer that portion of the 
Board's decision for readjudication.  Since that time, the 
Board has determined that this matter has not been 
adjudicated by the RO.  Under Floyd v. Brown, 9 Vet. App. 88, 
95 (1996), the Board cannot make a determination as to an 
extraschedular evaluation in the first instance.  See also 
VAOPGCPREC 6-96 [finding that the Board may deny 
extraschedular ratings, provided that the RO has fully 
adjudicated the issue and followed appropriate appellate 
procedure].

The Board has therefore determined that it does not now have 
jurisdiction over the issue of an extraschedular rating for 
the veteran's service-connected bilateral inguinal hernias or 
residuals of a tonsillectomy.  See also Bernard v. Brown, 
4 Vet. App. 384 (1993).  If the veteran wishes to have the RO 
consider the matter of an extraschedular rating, he should 
contact the RO.   




ORDER

Entitlement to a compensable rating for service-connected 
inguinal hernia is denied.  

Entitlement to a compensable rating for service-connected 
residuals of a tonsillectomy is denied.  




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


